EMPLOYMENT AGREEMENT
 
  This Employment Agreement (this “Agreement”) is entered into effective as of
the 1st day of September, 2013, by and between RF Industries, Ltd., a Nevada
corporation (the “Corporation”), and James Doss (hereinafter called
"Executive").
 
WITNESSETH:
 
WHEREAS, Executive currently is the President of the Corporation; and
 
WHEREAS, the prior written employment agreement between the Corporation and
Executive has expired; and
 
WHEREAS, the Corporation desires to continue to employ Executive as the
Corporation’s President under the terms of this new Agreement, and Executive is
willing to accept such employment on the terms and subject to the conditions
hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
 
1.          Employment by Corporation.  The Corporation hereby agrees to employ
Executive to perform such duties on behalf of the Corporation as the
Corporation’s full-time President. As President, Executive will report to the
Corporation's Board of Directors, and shall have such duties consistent with
that of a President that may from time to time be designated or assigned to
Executive pursuant to the directives of the Board of Directors.
 
2.          Executive’s Acceptance of Employment.  Executive hereby accepts such
employment and agrees that throughout the period of his employment hereunder: he
will devote his full time, attention, knowledge and skills, faithfully,
diligently and to the best of his ability, in furtherance of the business of the
Corporation and companies under its control (its “Affiliates”), he will perform
the duties assigned to him pursuant to Section 1 hereof, subject, at all times,
to the direction and control of the Board of Directors, and he will do such
reasonable traveling as may be required of him in the performance thereof.
 
Executive shall at all times be subject to, observe and carry out such rules,
regulations, policies, directions and restrictions as the Corporation shall from
time to time establish.  During the period of his employment by the Corporation,
Executive agrees to be bound by the Corporation’s Code of Ethics and any
amendments adopted thereto, copies of which Executive hereby acknowledges he has
received and read, and Executive agrees that he shall not, without the prior
written approval of the Board of Directors, directly or indirectly, accept
employment or compensation from or perform services of any nature for, any
business enterprise other than the Corporation and its Affiliates. 
 
3.           Term.  Executive shall be employed for a term ending on December
31, 2013 (the “Term”), unless his employment is terminated prior thereto
pursuant to the provisions hereof.  This Agreement shall automatically expire on
December 31, 2013 and shall not be extended or renewed except in a writing
signed by an authorized officer of the Corporation.  Executive hereby
acknowledges and agrees that his employment by the Corporation, if any, beyond
the expiration date of this Agreement shall be terminable by either party at
will and shall not, under any circumstances, be deemed to expressly or impliedly
renew the terms of this Agreement.
 
 
-1-

 
4.          Compensation/Benefits.
 
4.1           The Corporation will pay to Executive as compensation for his
services hereunder a salary of $168,000 per annum, or such greater amount as the
Board of Directors of the Corporation shall from time to time determine and
confirm in writing.  Such salary is to be payable in equal installments in
accordance with the Corporation’s normal payroll policy.
 
4.2           Executive shall be entitled to participate, to the extent he is
eligible under the terms and conditions thereof, in any pension, retirement,
disability, insurance, medical service, or other employee benefit plan which is
generally available to all employees of the Corporation and which may be in
effect from time to time during the period of his employment hereunder. The
Corporation shall be under no obligation to institute or continue the existence
of any such employee benefit plan.  In addition to the employee benefits
otherwise available to the Corporation’s employees, during the Term, Executive
shall continue to be entitled to the life insurance policy and disability
insurance policy, if any, that the Corporation maintained for Executive prior to
the execution of this Agreement.
 
5.           Business Expenses. The Corporation shall reimburse Executive for
all authorized expenses reasonably incurred by him in accordance with the
Corporation’s travel and entertainment policy and procedures and any amendment
thereof that the Corporation may adopt during his employment.
 
6.           Vacation.  Executive shall be entitled to paid vacation of three
(3) weeks per year (pro-rated for employment periods of less than one year), or
such greater amount of vacation as is approved in writing by the Board of
Directors.  Any such vacations are to be taken at times mutually agreeable to
Executive and the Board of Directors. Vacation time may be accumulated from year
to year, provided that the maximum amount of vacation that may be accumulated at
any time shall not exceed nine (9) weeks.
 
7.           Termination. 
 
                7.1           In addition to all other rights and remedies which
the parties may have under applicable law, the Corporation may terminate this
Agreement and the services of Executive effective upon the occurrence of any of
the following events:  (i) a material failure by Executive to perform his
obligations under this Agreement; (ii) the death of Executive or his disability
for a period of three (3) consecutive months; (iii) Executive fails to follow
the Corporation’s Code of Ethics, and any amendments thereof that the
Corporation may adopt, during his employment; or (iv) in the event that
Executive shall act, whether with respect to his employment or otherwise, in a
manner which is in violation of the criminal laws of the United States or any
State or subdivision thereof (excluding minor violations).  For purposes of this
Agreement, a termination by the Corporation based on any of the foregoing events
is a termination for “cause”.  In the event that the Corporation terminates
Executive’s employment under this Agreement during the Term for any reason other
than for “cause,” the Corporation shall, concurrently with such termination, pay
Executive an amount equal to the salary that would have been paid to Executive
during the balance of the Term.  If the Corporation terminates Executive’s
employment with cause, or the Executive voluntarily terminates his employment,
then the Corporation shall have no further obligations to Executive under this
Agreement after the date of termination.
 
                7.2           If Executive terminates his employment under this
Agreement for Good Reason, Executive shall be entitled to severance compensation
in the form of continuation of base salary during the balance of the Term and,
if the Corporation is then providing medical and dental insurance, the
Corporation will continue to cover the cost of such medical and dental insurance
for the balance of the Term.  As a condition to Executive’s right to receive
continuation of salary and other benefits pursuant to this Section 7.2:
 
                                7.2.1           If requested by the Corporation,
Executive must execute and deliver to the Corporation a Release; and
 
                                7.2.2           Executive must not breach any of
his covenants and agreements under Sections 8, 9 and 10 of this Agreement, which
continue following termination of his employment.
 
 
-2-

   
                7.3           Within 30 days after a Change of Control,
Executive shall have the right to terminate his employment under this Agreement
by written notice to the Corporation, and to receive the Change of Control
Payment within five (5) business days after delivery of such written notice.  If
requested by the Corporation, Executive’s right to receive the Change of Control
Payment may be conditioned upon his execution and delivery to the Corporation of
a Release.
 
8.           Non-Competition.  In consideration of the Corporation’s entering
into this Agreement:
 
8.1           Executive agrees that during the effectiveness of this Agreement
he will not directly or indirectly own, manage, operate, join, control,
participate in, perform any services for, invest in, or otherwise be connected
with, in any manner, whether as an officer, director, employee, consultant,
partner, investor or otherwise, any business entity which is engaged in any
business in which the Corporation or any of its Affiliates is currently engaged
or is engaged at the termination of this Agreement. Nothing herein contained
shall be deemed to prohibit Executive from investing his funds in securities of
a company if the securities of such company are listed for trading on a national
stock exchange or traded in the over-the-counter market and Executive’s holdings
therein represent less than five percent (5%) of the total number of shares or
principal amount of other securities of such company outstanding.
 
8.2           Executive agrees that Executive will not, during the term hereof
or prior to the expiration of two (2) years following the termination of the
Executive’s employment for any reason, without the written consent of the
Corporation, directly or indirectly, by action alone or in concert with others,
induce or influence, or seek to induce or influence any person who is engaged by
the Corporation or any of its Affiliates as an employee, agent, independent
contractor or otherwise, to terminate his employment or engagement, nor shall
Executive, directly or indirectly, through any other person, firm or
corporation, employ or engage, or solicit for employment or engagement, or
advise or recommend to any other person or entity that such person or entity
employ or engage or solicit for employment or engagement, any person or entity
employed or engaged by the Corporation.
 
9.           Confidentiality Agreement.
 
9.1           As used herein, the term "Confidential Information" shall mean any
and all information of the Corporation and of its Affiliates (for purposes of
Sections 9, 10 and 11 of this Agreement, the Corporation’s Affiliates shall be
deemed included within the meaning of "Corporation"), including, but not limited
to, all data, compilations, programs, devices, strategies, or methods concerning
or related to (i) the Corporation’s finances, financial condition, results of
operations, employee relations, amounts of compensation paid to officers and
employees and any other data or information relating to the internal affairs of
the Corporation and its operations; (ii) the terms and conditions (including
prices) of sales and offers of sales of the Corporation’s products and services;
(iii) the terms, conditions and current status of the Corporation’s agreements
and relationship with any customer or supplier; (iv) the customer and supplier
lists and the identities and business preferences of the Corporation’s actual
and prospective customers and suppliers or any employee or agent thereof with
whom the Corporation communicates; (v) the trade secrets, manufacturing and
operating techniques, price data, costs, methods, systems, plans, procedures,
formulas, processes, hardware, software, machines, inventions, designs,
drawings, artwork, blueprints, specifications, tools, skills, ideas, and
strategic plans possessed, developed, accumulated or acquired by the
Corporation; (vi) any communications between the Corporation, its officers,
directors, shareholders, or employees, and any attorney retained by the
Corporation for any purpose, or any person retained or employed by such attorney
for the purpose of assisting such attorney in his or her representation of the
Corporation; (vii) any other non-public information and knowledge with respect
to the Corporation’s products, whether developed or in any stage of development
by the Corporation; (viii) the abilities and specialized training or experience
of others who as employees or consultants of the Corporation during the
Executive’s employment have engaged in the design or development of any such
products; and (ix) any other matter or thing, whether or not recorded on any
medium, (a) by which the Corporation derives actual or potential economic value
from such matter or thing being not generally known to other persons or entities
who might obtain economic value from its disclosure or use, or (b) which gives
the Corporation an opportunity to obtain an advantage over its competitors who
do not know or use the same.
 
 
-3-

   
9.2           Executive acknowledges and agrees that the Corporation is engaged
in a highly competitive business and has expended, or will expend, significant
sums of money and has invested, or will invest, a substantial amount of time to
develop and maintain the secrecy of the Confidential Information.  The
Corporation has thus obtained, or will obtain, a valuable economic asset which
has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers.  If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Corporation, the Corporation would
suffer irreparable harm, loss and damage.  Accordingly, Executive acknowledges
and agrees that, unless the Confidential Information becomes publicly known
through legitimate origins not involving an act or omission by Executive:
 
(i)   the Confidential Information is, and at all times hereafter shall remain,
the sole property of the Corporation;
 
(ii)  Executive shall use his best efforts and the utmost diligence to guard and
protect the Confidential Information from disclosure to any competitor, customer
or supplier of the Corporation or any other person, firm, corporation or other
entity; and
 
(iii)  unless the Corporation gives Executive prior express written permission,
during his employment and thereafter, Executive shall not use for his own
benefit, or divulge to any competitor or customer or any other person, firm,
corporation, or other entity, any of the Confidential Information which
Executive may obtain, learn about, develop or be entrusted with as a result of
Executive’s employment by the Corporation.
 
9.3  Executive also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Executive has committed to memory, is supplied or made available
by the Corporation to the Executive solely to assist him in performing his
services under this Agreement.  Executive further agrees that after his
employment with the Corporation is terminated for any reason:
 
(i)   Executive shall not remove from the property of the Corporation and shall
immediately return to the Corporation, all documentary or tangible Confidential
Information in his possession, custody, or control and not make or keep any
copies, notes, abstracts, summaries or other record of any type of Confidential
Information; and
 
(ii)  Executive shall immediately return to the Corporation any and all other
property of the Corporation in his possession, custody or control, including,
without limitation, any and all keys, security cards, passes, credit cards and
marketing literature.
 
 
 
-4-

  
10.          Invention Disclosure. Executive agrees to disclose to the
Corporation promptly and fully all ideas, inventions, discoveries, developments
or improvements ("Inventions") that may be made, conceived, created or developed
by him (whether such Inventions are developed solely by him or jointly with
others) during his employment by the Corporation which either (i) in any way is
connected with or related to the actual or contemplated business, work, research
or undertakings of the Corporation or (ii) results from or is suggested by any
task, project or work that he may do for, in connection with, or on behalf of
the Corporation.  Executive agrees that such Inventions shall become the sole
and exclusive property of the Corporation and Executive hereby assigns to the
Corporation all of his rights to any such Inventions.  With respect to
Inventions, Executive shall during the period of his employment hereunder and at
any time and from time to time hereafter (a) execute all documents requested by
the Corporation for vesting in the Corporation the entire right, title and
interest in and to the same, (b) execute all documents requested by the
Corporation for filing and prosecuting such applications for patents, trademarks
and/or copyrights as the Corporation, in its sole discretion, may desire to
prosecute, and (c) give the Corporation all assistance it reasonably requires,
including the giving of testimony in any suit, action or proceeding, in order to
obtain, maintain and protect the Corporation’s right therein and thereto.  If
any such assistance is required following the termination of Executive’s
employment with the Corporation, the Corporation shall reimburse Executive for
his lost wages or salary and the reasonable expenses incurred by him in
rendering such assistance.  Anything contained in this paragraph to the contrary
notwithstanding, this paragraph does not apply to an Invention or Intellectual
Material for which no equipment, supplies, facilities, or trade secret
information of the Corporation was used and which was developed entirely on the
Executive’s own time, unless the Invention or Intellectual Material relates: (i)
to the business of the Corporation, (ii) to the Corporation’s actual or
demonstrably anticipated research or development, or (iii) the Invention or
Intellectual Material results from any work performed by Executive for the
Corporation.
 
11.          Remedies.   Executive acknowledges and agrees that the business of
the Corporation is highly competitive and that the provisions of Sections 8, 9
and 10 are reasonable and necessary for the protection of the Corporation and
that any violation of such covenants would cause immediate, immeasurable and
irreparable harm, loss and damage to the Corporation not adequately compensable
by a monetary award.  Accordingly, Executive agrees, without limiting any of the
other remedies available to the Corporation, that any violation of said
covenants, or any one of them, may be enjoined or restrained by any court of
competent jurisdiction, and that any temporary restraining order or emergency,
preliminary or final injunctions may be issued by any court of competent
jurisdiction, without notice and without bond.  In the event any proceedings are
commenced by the Corporation against Executive for any actual or threatened
violation of any of said covenants and if the Corporation prevails in such
litigation, then, Executive shall be liable to the Corporation for, and shall
pay to the Corporation, all costs and expenses of any kind, including reasonable
attorneys' fees, which the Corporation may incur in connection with such
proceedings.
 
12.          Definitions.  Whenever used in this Agreement, the following
capitalized terms shall have the meanings set forth in this Section 12, certain
other capitalized terms being defined elsewhere in this Agreement:
 
"Change in Control" means the occurrence of any of the following during the
Term:
 
(i)          Any "Person" or "Group" (as such terms are defined in Section 13(d)
of the Securities Exchange Act of 1934 (the "Exchange Act") and the rules and
regulations promulgated thereunder) is or becomes the "Beneficial Owner" (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation, or of any entity resulting from a merger or
consolidation involving the Corporation, representing more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the Corporation or such entity.
 
 
-5-

  
(ii)         The consummation of (x) a merger, consolidation or reorganization
to which the Corporation is a party, whether or not the Corporation is the
Person surviving or resulting therefrom, or (y) a sale, assignment, lease,
conveyance or other disposition of all or substantially all of the assets of the
Corporation, in one transaction or a series of related transactions, to any
Person, where any such transaction or series of related transactions referred to
in clause (x) or clause (y) above in this subparagraph (ii) (a "Transaction")
does not otherwise result in a "Change in Control" pursuant to subparagraph (i)
of this definition of "Change in Control"; provided, however, that no such
Transaction shall constitute a "Change in Control" under this subparagraph (ii)
if the Persons who were the stockholders of the Corporation immediately before
the consummation of such Transaction are the Beneficial Owners, immediately
following the consummation of such Transaction, of fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Person surviving or resulting from any merger, consolidation or reorganization
referred to in clause (x) above in this subparagraph (ii) or the Person to whom
the assets of the Corporation are sold, assigned, leased, conveyed or disposed
of in any transaction or series of related transactions referred in clause (y)
above in this subparagraph (ii), in substantially the same proportions in which
such Beneficial Owners held voting stock in the Corporation immediately before
such Transaction or series of related transactions.
 
“Change of Control Payment” means a cash payment in an amount equal to the
greater of (x) the salary that would have been paid to Executive during the
balance of the Term, or (y) 12 month’s salary (in each case, based on
Executive’s monthly salary at the time of such termination), plus payment for
all accrued and unused vacation time. In the event that the Change of Control
occurs on or before December 31, 2013 and the Corporation’s shareholders receive
$6.00 or more per share in the Change of Control transaction, the foregoing
reference to 12 month’s salary payment shall be increased to 18 months of
salary.
 
"Good Reason" means the occurrence without Executive’s express written consent,
before or after the occurrence of a Change in Control, of any of the following:
 
(i)          The Corporation reduces Executive’s base salary.
 
(ii)         The Corporation requires Executive to change the location of
Executive’s work office by more than 30 miles from the location of the
Corporation’s current principal office.
 
(iii)        The Corporation reduces Executive’s responsibilities or directs
Executive to report to a person of lower rank or responsibilities.
 
“Release” means a written release, in a form and substance satisfactory to the
Corporation, of any and all claims against the Corporation and all directors and
officers of the Corporation with respect to all matters arising out of
Executive’s employment by the Corporation, or the termination thereof, except
for: (a) claims for entitlements under the terms of this Agreement or plans or
programs of the Corporation in which Executive has accrued a benefit, and (b)
claims for indemnification under the articles of incorporation or bylaws of the
Corporation, under any indemnification agreement between the Corporation and
Executive, or under applicable law.
 
13.         Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the matters set forth herein and no
amendment or modification hereof shall be valid or binding unless made in
writing and signed by both parties hereto.
 
14.          Notices.  Any notice, required, permitted or desired to be given
pursuant to any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:
 
 
-6-

   
if to the Corporation at:
 
RF Industries, Ltd.
7610 Miramar Road, Building 6000
San Diego, CA 92126
Attention:  Chief Financial Officer
 
and, if to Executive:
 
James Doss
c/o RF Industries, Ltd.
7610 Miramar Road, Building 6000
San Diego, CA 92126
 
Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given as provided herein.  The date of the giving of any notice hereunder shall
be the date delivered or if sent by mail, shall be the date of the posting of
the mail.
 
15.          Non-Assignability.  Neither this Agreement nor the right to receive
any payments hereunder may be assigned by Executive. This Agreement shall be
binding upon Executive and inure to the benefit of his heirs, executors and
administrators and be binding upon the Corporation and inure to the benefit of
its successors and assigns.
 
16.         Choice of Law And Forum.  This Agreement shall be governed,
interpreted and construed under the laws of the State of California without
regard to its conflict of law principles.  The parties agree that any dispute or
litigation arising in whole or in part hereunder shall, at the option of the
Corporation, be litigated in any state or Federal court of competent subject
matter jurisdiction sitting in San Diego County, California, to the jurisdiction
of which and venue in which Executive irrevocably consents.
 
17.          Waiver.  No course of dealing nor any delay on the part of any
party in exercising any rights hereunder shall operate as a waiver of any such
rights. No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.
 
18.          Severability.  If any provision of this Agreement, including any
paragraph, sentence, clause or part thereof, shall be deemed contrary to law or
invalid or unenforceable in any respect by a court of competent jurisdiction,
the remaining provisions of such paragraph, sentence, clause or part thereof
shall not be affected, but shall, subject to the discretion of such court,
remain in full force and effect and any invalid and unenforceable provisions
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited to the extent necessary to render the same valid
and enforceable.
 
19.          Survival at Termination.  The termination of Executive’s employment
hereunder shall not affect his obligations to the Corporation hereunder which by
the nature thereof are intended to survive any such termination including,
without limitation, Executive’s obligations under Sections 8, 9 and 10.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the date first above set forth.
 
RF INDUSTRIES, LTD.
 
EXECUTIVE:
 
 
 
 
By:
/s/ HOWARD HILL 
  
/s/ JAMES DOSS 
Its:
Chief Executive Officer 
 
 

 

 
-7-

 

